934 A.2d 1150 (2007)
In re Petition to Set Aside Nomination Petitions of Edward A. BENKOSKI, Sr. and Jeffrey P. Stewart-Independent Candidates-4 Year Term, Board of Supervisors.
Petition of Gary M. Zingaretti, Joseph J. Masi and Ruth Ann Koval.
Supreme Court of Pennsylvania.
October 10, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED, the Order of the Commonwealth Court is REVERSED, and the Luzerne County Board of Elections is directed to remove the names of Edward A. Benkoski, Sr., and Jeffrey P. Stewart from the November 6, 2007 general election ballot for the office of Supervisor for Bear Creek Township. Opinion to follow.